PER CURIAM
Donald White appeals the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief based on allegations of ineffective assistance of counsel. He claims that the motion court erred because his trial and appellate counsel were ineffective. We disagree and affirm.
The judgment of the trial court is based on findings of fact that are not clearly erroneous. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).